Per Curiam,
As appears by the record, the prisoner was duly arraigned and pleaded guilty to the indictment charging him with the murder of Lizzie Smith. It thereupon became the duty of the court to “proceed, by examination of witnesses, to determine the degree of the crime, and to give sentence accordingly.” Witnesses were examined, and, upon due consideration of their testimony, it was adjudged and determined by the court that the degree of the crime, whereof the prisoner by his own confession stands convicted, is murder of the first degree, and thereupon the sentence of the law was pronounced upon him.
In the record before us, we have the testimony of the witnesses who were examined, the learned judge’s findings of fact, and his conclusions of law. A careful consideration of the former has convinced us that there is no error in the findings of fact. They are each and all fully warranted by the testimony. The only conclusion that can be rationally drawn from the *199facts thus established is that the murder, confessed by the prisoner’s plea of “guilty,” was “ willful, deliberate and premeditated,” and therefore murder of the first degree. All the facts and circumstances, connected with the shooting, point clearly and satisfactorily to a specific intent to kill, and are wholly inconsistent with any other reasonable hypothesis arising out of the evidence.
In view of the clear and satisfactory opinion of the court below, in which the questions involved are fully considered and correctly disposed of, further comment is unnecessary. For reasons there given we are of opinion that neither of the assignments of error should be sustained.
The judgment of the court of oyer and terminer is therefore affirmed, and it is ordered that'the record be remitted for the purpose of execution.